DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on November 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,861,127 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see p. 7-8 and 14, filed November 2, 2021, with respect to the objection to the specification, the double patenting rejections, the 35 U.S.C. 103 rejections of Claims 15-18, and the objection to Claim 19 have been fully considered and are persuasive.  The objection to the specification, the double patenting rejections of Claims 1-4, 6-18, and 20, the 35 U.S.C. 103 rejections of Claims 15-18, and the objection to Claim 19 have been withdrawn. 
Applicant's arguments filed November 2, 2021, with respect to Claims 1-14 have been fully considered but they are not persuasive.
As per Claim 1, Applicant argues that Prentice (US009819852B2) does not teach “determine control statistics from the image” (p. 8).
In reply, the Examiner points out that Prentice teaches the processor processes the image data to select a scene type. The processor then communicates the selected scene type to the exposure control block.  The exposure control block then adjusts the exposure level by setting appropriate f/number, exposure time, and ASP gain values, such that the exposure level is set 
6.	As per Claims 1 and 7, Applicant argues that the Office has failed to establish that a person having ordinary skill in the art would interpret the preview/initial sensor image data as an altered image and would fail to recognize that the final image as described in Prentice does not yet exist when the preview image data described in Prentice is captured (p. 9, 1st paragraph).
In reply, the Examiner points out that Prentice describes “preview mode sensor image data can be provided by combining values of adjacent pixels having the same color, or by eliminating some of the pixels values, or by combining some color pixels values while eliminating other color pixel values” (col. 6, lines 13-17).  Thus, the final image is an image where the color pixel values are not combined and no pixel values are eliminated.  The preview sensor image data is an altered image because some color pixel values are combined and other color pixel values are eliminated.
7.	As per Claim 6, Applicant argues that Donsbach (US009836819B1) does not indicate that the scene analyzer described therein generates or operates based on control statistics (p. 10).
In reply, the Examiner points out that Claim 6 recites “retrieve the image from the buffer after the control statistics are determined.”  Claim 6 does not recite retrieving the image from the buffer based on the control statistics.  Donsbach teaches retrieving the image from the buffer after the control statistics are determined (col. 33, lines 20-35), as it is recited in Claim 6.
nd paragraph).
In reply, the Examiner points out that Plowman teaches that the pipeline processing logic 104 retrieves the image from the buffer 108 [0016].  Plowman describes “pipeline processing logic 104 contains parallel paths…the parallel paths may provide a first path and a second path…while raw image data is being processed in the first path…the raw image data is processed in the second and parallel path” [0021].  Thus, the first path (first process) retrieves the image from the buffer 108, and the second path (second process) retrieve the image from the buffer 108 [0016, 0021], as it is recited in Claim 8.
9.	As per Claim 10, Applicant argues that John (US 20090135264A1) is too abstracted and general to provide a sufficient basis for the rejection of Claim 10 (p. 12, 1st paragraph).
In reply, the Examiner points out that John teaches using the one or more first processes comprises storing the control statistics (motion information) in the buffer, and wherein using the one or more second processes comprises retrieve the control statistics (motion information) from the buffer (Abstract), as it is recited in Claim 10.
10.	As per Claim 11, Applicant argues that a person having ordinary skill in the art would not interpret the shift described in Wenger (US 011016560B1) as being equivalent to scaling a timing as claimed (p. 12).
In reply, the Examiner points out that Wenger teaches “apply a timewarp correction” (col. 11, line 61-col. 12, line 8).  Since Wenger is correcting the timewarp, this means that it is correcting and scaling a timing.
st paragraph).
In reply, the Examiner points out that John teaches “movement detected during capture is stored in meta data associated with the image.  The store information may be used later in post processing to correct for motion blur.  In this manner, image stabilization may address correct of blurred subject matter” [0008].  Thus, John teaches wherein the control statistics include information indicating motion elements of the image, and wherein using the one or more second processes comprises:  performing stabilization correction against the altered image according to the information indicating the motion elements of the image, as it is recited in Claim 12.
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2).
16.	As per Claim 1, Prentice teaches an image capture device (300, Fig. 1), comprising:  an image sensor (314) (Fig. 1 depicts a block diagram of a digital camera 300, zoom lens 304 focuses light from a scene on an image sensor 314, col. 5, lines 23-24, 32-34; Fig. 1) configured to capture an image at a first resolution (image sensor 314 for providing final sensor image data, this final mode sensor image data is provided as high resolution output image data, col. 6, lines 26-33); a memory (328) configured to store instructions; and a processor (320) configured to execute the instructions (processed by a processor 320 using firmware programs stored in firmware memory 328, col. 5, lines 37-40). Prentice teaches the processor processes the image data to select a scene type. The processor then communicates the selected scene type to the exposure control block.  The exposure control block then adjusts the exposure level by setting appropriate f/number, exposure time, and ASP gain values, such that the exposure level is set differently for the different scene types (col. 6, line 59-col. 7, line 3).  Thus, Prentice determines the scene type (high contrast scene, low contrast scene, blue sky scene, night scene, color saturated scene, text scene) (col. 5, lines 1-17) from the image, and determines control statistics from the scene type (col. 6, line 59-col. 7, line 3).  Thus, Prentice teaches determining control statistics from the image (col. 5, lines 1-17; col. 6, line 59-col. 7, line 3).  Prentice teaches producing an altered image representative of the image at a second resolution that is lower than the first resolution (preview mode sensor image data is provided as a low resolution output, which is a factor of 8 fewer rows and columns of pixels than is normally used for reading out the final image, the preview mode sensor image data can be provided by combining values of adjacent pixels having the same color, or by eliminating some of the pixels values, or by combining some color pixel values while eliminating other color pixel values, col. 6, lines 8-17).  Prentice describes “preview mode sensor image data can be provided by combining values of adjacent pixels having the same color, or by eliminating some of the pixels values, or by combining some color pixels values while eliminating other color pixel values (col. 6, lines 13-17).  Thus, the final image is an image where the color pixel values are not combined and no pixel values are eliminated.  The preview sensor image data is an altered image because some color pixel values are combined and other color pixel values are eliminated.  Prentice teaches outputting the altered image for display or further processing (preview images are captured and used to provide images for an electronic viewfinder on the color display 332, col. 9, lines 5-7); produce, according to the control statistics, a processed image representative of the image (after the final sensor image data has been provided by the image sensor 314, the processor 320 processes this final sensor image data, in response to the scene type, to compensate for the exposure level of the final image on the image sensor, col. 6, line 59-col. 7, line 7) at the first resolution (col. 6, lines 28-33).  The processor 320 provides additional processing of the final sensor image data in order to produce rendered sRGB image data which is stored within a finished image file in the image memory 330.  The digital camera 300 is connected via a dock interface 362 to a dock/recharger 364, which is connected to a home computer 340 (col. 7, lines 10-17).  The home computer 340 uploads images via the Internet 370 to a photo service provider 372, such as the Kodak EasyShare Gallery (col. 7, lines 22-25).  It would have been obvious to one of ordinary skill in the art that the photo service provider 372 outputs the processed image for display.  Thus, Prentice teaches outputting the processed image for display or further processing (col. 7, lines 10-17, 22-25).

18.	As per Claim 3, Prentice teaches wherein the altered image is output to the display of the image capture device (col. 9, lines 5-7) before the processed image is output for display or further processing (processed final image data is compressed and stored as finished image file data 460 in the image memory 330, col. 9, lines 65-67; col. 7, lines 10-17, 22-25).
19.	As per Claim 7, Claim 7 is similar in scope to Claim 1, and therefore is rejected under the same rationale.
20.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2) in view of Sassa (US 20130230294A1).
	Prentice is relied upon for the teachings as discussed above relative to Claim 1.  Prentice teaches further comprising a network interface, wherein the instructions to output the processed image for display or further processing include instructions to:  transmit, using the network interface, the processed image for display at a computing device (col. 7, lines 10-17, 22-25).
	However, Prentice does not expressly teach encoding the processed image; and transmitting the encoded processed image for decoding at the computing device.  However, Sassa teaches further comprising a network interface, wherein the instructions to output the processed image for display or further processing include instructions to:  encode the processed image; and transmit, using the network interface, the encoded processed image for decoding and display at a computing device (104 is a camera which captures a color image, 106 is an image processing unit which performs predetermined image processing on the image captured by the camera, 107 is an encoder which convert the image after the image processing into a signal suitable to the network and outputs, 108 is a network such as the Internet, and 110 is a PC which is used to view the images, [0006], the image obtained by the camera 10 is encoded, when viewing on a PC, key is inputted to decode so as to display an image, [0056], Fig. 10(B)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prentice to include encoding the processed image; and transmitting the encoded processed image for decoding at the computing device because Sassa suggests that the image needs to be encoded in order to convert the image into a signal suitable to the network [0006].
21.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2) and Sassa (US 20130230294A1) in view of Sankaranarayanan (US 20140063314A1).
	Prentice and Sassa are relied upon for the teachings as discussed above relative to Claim 4.
	However, Prentice and Sassa do not teach wherein the processed image is a video frame of a video streamed from the image capture device to the computing device.  However, Sankaranarayanan teaches wherein the processed image is a video frame of a video streamed from the image capture device to the computing device (obtain a low-resolution previews of the scene, this preview video is then used to extract robust motion estimates of the scene at full resolution, the system exploit these motion estimates to recover the full-resolution video, [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prentice and Sassa so that the processed image is a video frame of a video streamed from the image capture device to the computing device because Sankaranarayanan suggests that it is well-known in the art to display motion in a video [0011].
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2) in view of Donsbach (US009836819B1).
	Prentice is relied upon for the teachings as discussed above relative to Claim 1.
	However, Prentice does not teach wherein the memory includes a buffer, and wherein the instructions include instructions to:  store the image within the buffer after the image is captured; and retrieve the image from the buffer after the control statistics are determined.  However, Donsbach teaches wherein the memory includes a buffer, and wherein the instructions include instructions to:  store the image within the buffer after the image is captured (in the high resolution capture mode, the image sensor provides high resolution raw image data, the image capture device comprises a temporary raw data buffer that temporarily stores the high resolution raw image data, col. 13, lines 15-20); and retrieve the image from the buffer after the control statistics are determined (analyze the inputted images and, based on such analysis, output control signals, the control signals can control whether an image is generated from the high resolution raw image data 606 and then compressed and stored or whether the high resolution raw image data 606 are discarded without further storage, control signals 616 can control the capture mode of the image capture device, if the scene analyzer 614 indicates that the image should be stored, then the temporary stored copy 608 of the high resolution raw image data 606 is provided to the imaging pipeline 612, copy 608 of the high resolution raw image data 606 can be retrieved from a temporary raw image data buffer and processed in a memory to memory fashion,  col. 33, lines 20-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prentice so that the memory includes a buffer, and wherein the instructions include instructions to:  store the image within the buffer after the image .
23.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2) in view of Plowman (US 20130021504A1).
	Prentice is relied upon for the teachings as discussed above relative to Claim 7.
	However, Prentice does not expressly teach further comprising:  storing the image within a buffer after obtaining the image, wherein using the one or more first processes comprises retrieving the image from the buffer, and wherein using the one or more second processes comprises retrieving the image from the buffer.  However, Plowman teaches further comprising:  storing the image within a buffer (108) after obtaining the image (raw pixel data may be sent to memory 108 from the image sensor 101, [0015]), wherein using the one or more first processes comprises retrieving the image from the buffer (upon receiving the raw image data (from memory 108), the front-end processing logic 103 may perform image processing operations, the processed image data may then be provided to the pipeline processing logic 104, [0016], image signal processing pipeline performed by pipeline processing logic 104 contains parallel paths, the parallel paths may provide a first path and a second path, [0021]), and wherein using the one or more second processes comprises retrieving the image from the buffer [0016, 0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prentice to include storing the image within a buffer after obtaining the image, wherein using the one or more first processes comprises retrieving the image from the buffer, and wherein using the one or more second processes comprises retrieving .
24.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2) and Plowman (US 20130021504A1) in view of John (US 20090135264A1).
	Prentice and Plowman are relied upon for the teachings as discussed relative to Claim 8.
	However, Prentice and Plowman do not expressly teach wherein using the one or more first processes comprises storing the control statistics in the buffer, and wherein using the one or more second processes comprises retrieving the control statistics from the buffer.  However, John teaches wherein using the one or more first processes comprises storing the control statistics in the buffer, and wherein using the one or more second processes comprises retrieving the control statistics from the buffer (identification and storage of the motion information associated with the image, the memory portion stores the image and the associated motion information, upon storing, the device may transmit the image and the associate motion information to the remote device, whereby the image is processed based on the associated motion information, Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prentice and Plowman so that using the one or more first processes comprises storing the control statistics in the buffer, and wherein using the one or more second processes comprises retrieving the control statistics from the buffer because John suggests that the control statistics need to be stored so that when the remote device requests the image, the associated control statistics can be retrieved (Abstract).
25.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2) in view of Wenger (US011016560B1).
Prentice is relied upon for the teachings as discussed above relative to Claim 7.
	However, Prentice does not teach wherein the image is a video frame of a timewarp video, wherein using the one or more first processes comprises:  scaling a timing of the video frame to achieve a desired timewarp effect.  However, Wenger teaches wherein the image is a video frame of a timewarp video, wherein using the one or more first processes comprises:  scaling a timing of the video frame to achieve a desired timewarp effect (video processing device 200 may be configured to apply a timewarp correction to the stereoscopic imagery, for example, the video processing device 200 can be configured to shift a selected portion of the stereoscopic imagery based on the difference between the first predicted head pose and the second predicted head pose, video processing device 200 may be configured to re-project the stereoscopic imagery into the coordinates of the VR imagery, shifted, based on the first predicted head pose and the second predicted head pose, col. 11, line 61-col. 12, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prentice so that the image is a video frame of a timewarp video, wherein using the one or more first processes comprises:  scaling a timing of the video frame to achieve a desired timewarp effect because Wenger suggests that this prevents motion sickness (col. 3, lines 45-59).
26.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2) in view of John (US 20090135264A1).
	Prentice is relied upon for the teachings as discussed above relative to Claim 7.
	However, Prentice does not teach wherein the control statistics information indicating motion elements of the image, and wherein using the one or more second processes comprises:  performing stabilization correction against the altered image according to the information Abstract, movement detected during capture is stored in meta data associated with the image, the store information may be used later in post processing to correct for motion blur, in this manner, image stabilization may address correction of blurred subject matter, [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prentice so that the control statistics information indicating motion elements of the image, and wherein using the one or more second processes comprises:  performing stabilization correction against the altered image according to the information indicating the motion elements of the image because John suggests that this is needed to correct for motion blur [0008].
27.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2) in view of Bleyer (US 20200111232A1).
	Prentice is relied upon for the teachings as discussed above relative to Claim 7.
	However, Prentice does not teach wherein the image is an image of a burst image set, wherein using the one or more first processes comprises:  determining quality measures for at least some of the images of the burst image set; and determining that the image has a highest quality measure of the quality measures.  However, Bleyer teaches wherein the image is an image of a burst image set, wherein using the one or more first processes comprises:  determining quality measures for at least some of the images of the burst image set; and determining that the image has a highest quality measure of the quality measures (perform a burst capture in which multiple images are obtained, if a burst technique is used, then the embodiments are able to analyze each of the burst images to identify the image having the highest image quality (e.g., the image with the least amount of camera distortion or other distortions), [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prentice so that the image is an image of a burst image set, wherein using the one or more first processes comprises:  determining quality measures for at least some of the images of the burst image set; and determining that the image has a highest quality measure of the quality measures because Bleyer suggests that this way, a higher quality image can be displayed [0087].
28.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2) in view of Gera (US 20180191993A1).
	Prentice is relied upon for the teachings as discussed above relative to Claim 7.
	However, Prentice does not teach wherein outputting the altered image for display or further processing comprises:  outputting the altered image for display with zero shutter lag.  However, Gera teaches wherein outputting the altered image for display or further processing comprises:  outputting the altered image for display with zero shutter lag (pseudo zero-shutter lag mode that captures image content at a first resolution and outputs, based on the image content, the preview stream at a second resolution, [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prentice so that outputting the altered image for display or further processing comprises:  outputting the altered image for display with zero shutter lag .
Allowable Subject Matter
29.	Claims 15-20 are allowed.
30.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable for reasons given in Applicant’s Remarks dated November 2, 2021.  In particular, if Plowman (US 20130021504A1) and Prentice (US009819852B2) are combined, the combination would still lack the capability to determine control statistics from the current image but rather only from separate preview image data.  A person having ordinary skill in the art would not interpret Plowman as teaching that one of the parallel paths described therein obtains or uses data from the other parallel path as described therein.  Prentice does not remedy this distinction.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JH
/JONI HSU/Primary Examiner, Art Unit 2611